Citation Nr: 0017786	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-03 325	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether the veteran is entitled to a greater subsistence 
allowance under Chapter 31, Title 38, United States Code, for 
his participation in an apprenticeship program from September 
21, 1998 to December 31, 1998.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran had active service for in excess of 20 years, 
including from August 1977 to July 1995.  His claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 1998 determination of the Department of Veterans 
Affairs (VA) Regional Office in Honolulu, Hawaii (RO).  

The Board notes that the veteran, in written statements 
received in January 1996 and August 1998, appears to be 
raising claims of entitlement to compensation for pes planus 
and entitlement to additional disability compensation for his 
daughter for the period extending from September 1995 to July 
1997.  These matters are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran participated in a Chapter 31 apprenticeship 
program from September 21, 1998 to December 31, 1998.

2.  The veteran was paid Chapter 31 subsistence allowance for 
his participation in the apprenticeship program at the 
maximum monthly rates payable to an individual with two 
dependents.


CONCLUSION OF LAW

A greater allowance under Chapter 31, Title 38, United States 
Code, for the veteran's participation in an apprenticeship 
program from September 21, 1998 to December 31, 1998 is not 
warranted.  38 U.S.C.A. §§ 3108, 3680 (West 1991 & Supp. 
1999); 38 C.F.R. § 21.260 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 1996, the RO awarded the veteran service connection 
for multiple disabilities and assigned him a combined 
service-connected disability evaluation of 40 percent 
effective from August 1, 1995.  In May 1996, based on the 
RO's award, the veteran filed an application for vocational 
rehabilitation under Chapter 31, Title 38, United States 
Code.  Thereafter, in the process of being assessed for 
eligibility, he missed a counseling appointment and the RO 
interrupted his participation in the Chapter 31 program.  In 
February 1997, the veteran reentered the Chapter 31 program.  

In September 1998, a counseling psychologist evaluated the 
veteran and found that he had an impairment of employability 
that he had not been able to overcome and an employment 
handicap.  Based on these findings, the counseling 
psychologist developed a training plan that satisfied the 
veteran's vocational goal of participating in an on-the-job 
(OJT) and academic training program as a journeyman 
electrician, and found that achievement of the planned 
vocational goal was reasonably feasible.  According to a 
September 1998 Rehabilitation Plan, the veteran's objective 
was to complete an electrical apprenticeship program with 
Lighthouse Electric, and the VA planned to provide the 
veteran with a subsistence allowance, supplies and equipment 
to fulfill this goal.   

The veteran began his OJT program on September 21, 1998, but 
signed a VA Form 22-1903 (Contract for Education and 
Training) with his employer on September 26, 1998.  This 
contract and a September 1998 VA Form 28-1902b (Counseling 
Record - Narrative Report) reflect that the veteran's period 
of training would end on September 21, 2002 unless he met his 
OJT and academic requirements or exhausted his entitlement to 
educational benefits prior to that date.  

In a letter dated November 1998, the RO informed the veteran 
that he had been awarded a vocational rehabilitation 
subsistence allowance for his participation in the 
aforementioned Chapter 31 apprenticeship program at the 
monthly rates of $356.13 from September 21, 1998 to September 
30, 1998, and of $361.83 from October 1, 1998 to March 30, 
1999.  These rates did not account for the veteran's 
dependents, which, according to letters from the RO and VA 
Forms 21-8947 (Compensation and Pension Award) dated October 
1998, numbered two as of September 1, 1998.  The appeal now 
before the Board ensues from the RO's November 1998 
determination.

In a notice of disagreement and substantive appeal received 
in January 1999 and February 1999, respectively, and during a 
hearing held before the undersigned Board Member in June 
1999, the veteran contended that he should have received a 
monthly subsistence allowance greater than that which was 
awarded by the RO in November 1998.  He referenced the RO's 
award letter, specifically, the phrase, "VA will pay you a 
monthly subsistence allowance equal to the difference between 
your wage and a beginning journeyman's wage, up to the 
maximum rate the law allows for on-job or apprenticeship 
trainees."  He pointed out that the allowance he was paid 
did not equal the difference between his hourly wage of 
$11.00 and a journeyman's hourly wage of $21.00 to $27.00, 
and inquired as to the maximum rate allowed by law.   

During the pendency of the veteran's appeal, in January 1999, 
the RO adjusted the veteran's subsistence allowance to 
account for two dependents (his spouse and a son).  This 
adjustment resulted in the veteran receiving a subsistence 
allowance at the monthly rates of $496.34 from September 21, 
1998 to September 30, 1998, and of $504.28 from October 1, 
1998 to March 30, 1999.  In addition, during a visit to the 
RO in January 1999, the veteran said that he had lost his 
apprenticeship with Lighthouse Electric effective January 1, 
1999.  In view of this information, the RO adjusted the 
veteran's subsistence allowance to reflect payment through 
December 31, 1998 only. 

A payment of a subsistence allowance to an eligible veteran 
pursuing a program of training shall be made only for the 
period of such veteran's enrollment in such a program.  38 
U.S.C.A. § 3680 (West 1991 & Supp. 1999).  Based on this law 
and due to the changes that occurred during the pendency of 
the veteran's appeal, the issue now before the Board is 
whether the veteran is entitled to a subsistence allowance in 
excess of $496.34 from September 21, 1998 to September 30, 
1998, and in excess of $504.28 from October 1, 1998 to 
December 31, 1998.

The amount of subsistence allowance an eligible veteran is 
entitled to receive depends upon the type of program in which 
the veteran is participating and the number of dependents he 
is supporting.  See 38 U.S.C.A. § 3108(b)(1) (West 1991 & 
Supp. 1999); 38 C.F.R. § 21.260(b) (1999).  Effective October 
1, 1994, a veteran who was participating in a Chapter 31 
apprenticeship program and who had two dependents was 
entitled to a monthly rate of $456.88.  38 C.F.R. 
§ 21.260(b).  A veteran whose apprenticeship took place after 
the end of the October 1, 1994 fiscal year was entitled to a 
monthly rate that accounts for all percentage increases (cost 
of living adjustments) made by the Secretary from 1994 to the 
year he began participating in the apprenticeship program.  
38 U.S.C.A. § 3108(b)(2), (3).  

In this case, the veteran received allowances to cover 
Chapter 31 training that took place during two separate 
fiscal years: October 1, 1997 to September 30, 1998; and 
October 1, 1998 to September 30, 1999.  During those fiscal 
years, the monthly rates payable to a veteran who was 
participating in a Chapter 31 apprenticeship program and who 
had two dependents was $496.34 and $504.28, sums that reflect 
cost of living adjustments of 2.8 percent and 1.6 percent, 
respectively.  In January 1999, the RO paid the veteran a 
subsistence allowance at the monthly rates of $496.34 from 
September 21, 1998 to September 30, 1998, and of $504.28 from 
October 2, 1998 to December 31, 1998.  Pursuant to statutory 
and regulatory provisions, these rates are the maximum 
allowed by law.

The Board appreciates the veteran's contention that he should 
have been paid an allowance that would have amounted to 
approximately $10.00 to $16.00 an hour, the difference 
between his hourly wage and a journeyman's hourly wage.  The 
veteran also points out that he was not provided information 
as to the maximum rates.  The regulation in question, 
38 C.F.R. § 21.260, is clear.  The maximum rates payable are 
those allowed by law, which in this case, are the rates 
awarded the veteran in January 1999, when the RO adjusted his 
initial award to account for two dependents.  

Given the relative difference between his hourly wage and the 
journeyman hourly wages in this case, it appears that the 
amounts he received from VA did not make up the differential 
(the total number of hours he actually worked during the time 
in question is unclear, but he testified that he averaged 40 
hours a week through December 1998), but they were the 
maximum amounts provided for an apprenticeship and were 
limited by that factor.  Inasmuch as the veteran was paid 
Chapter 31 subsistence allowance for his participation in the 
apprenticeship program at the maximum monthly rates payable 
to an individual with two dependents, the record regrettably 
affords no basis for a greater subsistence allowance under 
Chapter 31.  The veteran's claim for that benefit must 
therefore be denied.  


ORDER

The appeal is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

